SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): May24, 2011 TAMM OIL AND GAS CORP. (Exact name of registrant as specified in its charter) Nevada 333-137174 98-0377767 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Suite 1120, 833 - 4th Ave SW, Calgary, AB, Canada T2P 3T5 (Address of principal executive offices) (Zip Code) (403) 513-2663 (Registrant’s telephone number, including area code) N/A (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreements. On May 24/2il and Gas Corpreached and concluded as series of agreements to convert previous debt instruments to restricted shares of the Corporation. The debt cancellations for conversion to units consisting of one common restricted share (based on 30 day weighted average at time of commitment $.15USD and one half warrant $ .30USD). 19,117 unitsto beissued to Dacona Corporation for a debt of $32,867.59 USD 125,728 units issued to Asperago Holdings S. A. for a debt of $18,859.25 USD 1,481,406 units issued to Watima Solutions Ltd. for a debt of 222,210.96 USD 6,594,333 units issued to Dianella Corp. for a debt of$989,149.96 USD 358,937 units issued to Guido Hilekes for a debt of $53,840.69 USD 2,295,744 units to be issued to Garry Tighe for a debt of $344,361.60 USD 178,219 units to be issued to John Muzzin for a debt of $26,732.91 USD In addition, TAMM has received $144,000 USD in funding under a private placement agreement with Maushen Finanz Inc of Zurich Switzerland – under the terms of the private placement agreement, TAMM will issue units for funds received.Each Unit will consist of one restricted sharepriced at $.125 USD and one three year warrant at $.25 USD. TAMM will currently issue 800,000 units currently under this agreement. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description of Exhibit Agreements for conversion of debt. Agreement for Private placements SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TAMM OIL AND GAS CORP. Date: May 24,2011 By: /s/ William Tighe William Tighe, President
